                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 1 of 39


               1    DONALD SPECTER – 083925                  MICHAEL W. BIEN – 096891
                    STEVEN FAMA – 099641                     JEFFREY L. BORNSTEIN – 099358
               2    MARGOT MENDELSON – 268583                ERNEST GALVAN – 196065
                    PRISON LAW OFFICE                        THOMAS NOLAN – 169692
               3    1917 Fifth Street                        LISA ELLS – 243657
                    Berkeley, California 94710-1916          JENNY S. YELIN – 273601
               4    Telephone: (510) 280-2621                MICHAEL S. NUNEZ – 280535
                                                             JESSICA WINTER – 294237
               5    CLAUDIA CENTER – 158255                  MARC J. SHINN-KRANTZ – 312968
                    DISABILITY RIGHTS EDUCATION              CARA E. TRAPANI – 313411
               6    AND DEFENSE FUND, INC.                   ALEXANDER GOURSE – 321631
                    Ed Roberts Campus                        AMY XU – 330707
               7    3075 Adeline Street, Suite 210           ROSEN BIEN
                    Berkeley, California 94703-2578          GALVAN & GRUNFELD LLP
               8    Telephone: (510) 644-2555                101 Mission Street, Sixth Floor
                                                             San Francisco, California 94105-1738
               9                                             Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT
              13                             EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
              16               Plaintiffs,                   FIFTH JOINT UPDATE ON THE
                                                             WORK OF THE COVID-19
              17         v.                                  TASK FORCE
              18 GAVIN NEWSOM, et al.,                       Judge: Hon. Kimberly J. Mueller
              19               Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3611177.8]                      FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 2 of 39


               1         At the June 26, 2020 status conference, the Court directed the parties to file a joint
               2 report with updates “on the work of the Task Force” by July 15, 2020 and “every two
               3 weeks thereafter.” (ECF No. 6741.) The Court modified this schedule on August 26,
               4 2020, directing the parties to file COVID-19 Task Force updates every other Friday by
               5 12:00 p.m., beginning on August 28, 2020. (ECF No. 6837.) This report provides the
               6 parties’ fifth COVID-19 Task Force joint update and covers issues discussed since the
               7 fourth joint update filed on August 28, 2020. This report covers the Thirty-Third
               8 (September 1) and Thirty-Fourth (September 8) COVID-19 Task Force meetings, and
               9 various small workgroup meetings between representatives from Defendants and the
              10 Special Master’s team. Unless otherwise indicated, the small workgroup meetings include
              11 members of Defendants’ leadership and the Special Master’s team, and not Plaintiffs. The
              12 Special Master holds meetings with Plaintiffs to update them on the status of the
              13 workgroups.
              14 I.      UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
              15         A.     CDCR’s Report On COVID-19 Cases And Testing
              16         The following table shows, as of September 8, 2020, CDCR’s report on the total
              17 number of confirmed COVID 19 cases, currently active, resolved to date, currently
              18 hospitalized, hospitalized to date, deaths to date, and the number and percentage of those
              19 cases who are Coleman class members and their level of care.
              20          COVID Result         Total      MHSDS Patients Only MHSDS patients
                                              Patients                         as % of total
              21
                          Active             1,406        358 (351 CCCMS, 5        25%
              22                                          EOP, 1 MHCB, 1 ICF,
                                                          0 ACUTE)
              23
                          Resolved           8,587        2,379 (2,139 CCCMS,      28%
              24                                          204 EOP, 10 MHCB,
                                                          18 ICF, 8 ACUTE, )
              25
                          TOTAL              9,993        2,737 (2,490 CCCMS,      27%
              26          active +                        209 EOP, 11 MHCB,
                          Resolved                        19 ICF, 8 ACUTE)
              27
              28

                                                                 1
[3611177.8]                        FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 3 of 39


               1          Currently          20          10 (8 CCCMS, 2 EOP)              50%
                          Hospitalized
               2
                          Cumulative         465         169 (142 CCCMS, 27               36%
               3          Hospitalized                   EOP)
                          Deaths             59          24 (23 CCCMS, 1                  41%
               4                                         EOP)
               5          CDCR reports the above hospitalization numbers include re-admissions of some
               6 patients who were discharged and then re-admitted. It also reports that the numbers
               7 exclude patients who were COVID-19 positive and admitted to outside hospitals for
               8 reasons other than COVID-19.
               9       According to CDCR, as of September 8, 2020, it had tested 88,907 unique
              10 incarcerated and formerly incarcerated people, 74,664 of whom are still in CDCR custody.
              11 Of the total number of in-custody prisoners tested, 23,064 or 30.9%, of those tested were
              12 part of the MHSDS. As of September 10, 2020, CDCR’s rate of tests per 1,000
              13 incarcerated people (745.2 per 1,000) is higher than the rates in California (310.5 per
              14 1,000) and the United States (254.5 per 1,000) as a whole; CDCR’s publicly available
              15 Population COVID-19 Tracking dashboard reports that CDCR’s rate of confirmed cases
              16 per 1,000 incarcerated people (112.5 per 1,000 as of September 6, 2020) is higher than the
              17 rates in California (18.7 per 1,000 as of September 6, 2020) and the United States (19.0 per
              18 1,000 as of September 6, 2020).
              19        B.     Update Regarding CDCR Institutions.
              20         As of September 9, 2020, in order to protect patients from COVID-19, twenty-six of
              21 CDCR’s thirty-five institutions are closed or mostly closed to movement, including all five
              22 institutions with Psychiatric Inpatient Programs (PIPs). Out of the twenty-six institutions,
              23 three have been granted exceptions allowing movement for one of two purposes. Starting
              24 on September 8, 2020, North Kern State Prison and Wasco State Prison are closed to all
              25 movement except for the limited purpose of Reception Center intake. California
              26 Correctional Center (CCC) prison was partly re-opened to movement on August 23, 2020
              27 for the limited purpose of allowing incarcerated people with resolved cases to transfer to
              28

                                                                2
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 4 of 39


               1 fire camps.
               2         C.     DSH Report Regarding COVID-19 Cases and Facilities
               3         As of September 9, 2020 there were no confirmed COVID-19 positive cases in
               4 DSH’s Coleman patient population. As of September 9, 2020, DSH has performed 15,984
               5 tests on a cumulative total of 4,566 patients across all five hospitals. A total of 315
               6 patients and 364 civil service staff have tested positive.
               7         DSH-Patton resumed patient admissions on August 31, 2020. All waitlist female
               8 Coleman patients are housed at CDCR institutions currently closed to movement. DSH-
               9 Atascadero and DSH-Coalinga remain open to new admissions. As of September 9, 2020,
              10 DSH-Patton has four units on quarantine, none of which are Coleman units. No Coleman
              11 patients are symptomatic or have tested positive.
              12         As of September 9, 2020, DSH-Atascadero has one unit on quarantine that houses
              13 Offenders with Mental Health Disorders. No Coleman patients are symptomatic or have
              14 tested positive.
              15         As of September 9, 2020, DSH-Coalinga has seven units on quarantine, including
              16 their Coleman unit due to a positive COVID-19 test of a staff member on September 8,
              17 2020. No Coleman patients are symptomatic or have tested positive; serial testing began
              18 on September 8, 2020.
              19 II.     UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
              20         Task Force discussions regarding DSH focused primarily on admission and
              21 discharge issues related to the August 19, 2020 Movement Matrix implemented by CDCR,
              22 as discussed in the below section on that topic.
              23         Since DSH lifted its temporary suspension of admissions effective April 16, 2020,
              24 DSH has admitted a total of 81 Coleman class members. Defendants provided the Task
              25 Force with written reports on the status of DSH on September 9, 2020 current as of
              26 September 4, 2020. DSH received 12 new referrals over prior two weeks and admitted 0
              27 patients due to all accepted patients coming from institutions that CDCR closed to
              28 movement due to COVID-19 outbreaks. As of the September 4, 2020 data, DSH had not

                                                                 3
[3611177.8]                         FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 5 of 39


               1 admitted any patients since the workweek of August 10-14, 2020, as all pending
               2 admissions were from institutions CDCR had closed to movement. There are 177
               3 Coleman class members at DSH-Atascadero (with 79 available beds), 37 at DSH-Coalinga
               4 (with 13 available beds), and 8 at DSH-Patton (with 22 available beds). There are 47
               5 patients awaiting admission to DSH-Atascadero and DSH-Coalinga, including 20 ICF
               6 patients awaiting admission for more than 30 days. Of the 47 patients awaiting admission
               7 to DSH-Atascadero and DSH-Coalinga, all but three are on hold at CDCR institutions
               8 currently closed to movement. There are four patients awaiting admission to DSH-Patton,
               9 three of whom have been awaiting admission for more than 30 days at a CDCR institution
              10 that is closed to movement. Those four patients are already receiving inpatient care at
              11 California Institution for Women’s Psychiatric Inpatient Program.
              12 III.    UPDATES ON THE CDCR AND DSH SMALL WORKGROUP
                         ACTIVITIES.
              13
              14         A.     CDCR Workgroup

              15         The Special Master’s experts have held small workgroups with CDCR and DSH

              16 leadership, without Plaintiffs or Defendants’ counsel, focused on specific topics. In the
              17 past two weeks, the CDCR workgroup has covered topics including: (1) Quarantine and
              18 Isolation, (2) the August 19, 2020 COVID-19 Screening and Testing Matrix for Patient
              19 Movement, (3) meeting Program Guide requirements during the pandemic, (4) individual
              20 case reviews regarding whether patients identified by the Special Master’s team should
              21 have met emergency inpatient transfer requirements, and (5) the TMHU 114-A log
              22 reporting and related policies.
              23         B.     EOP ASU Hub Certification Workgroup

              24         As reported in the prior Joint Update, the workgroup has suspended regular

              25 meetings so that the Special Master’s data expert can work regularly with CDCR staff.
              26 The data expert and other members of the Special Master’s team will meet with CDCR
              27 periodically to bring up issues as needed.
              28         On September 8, 2020, Defendants provided a response to Plaintiffs’ August 10,

                                                                4
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 6 of 39


               1 2020 letter regarding the draft interim ASU EOP Hub and PSU certification process
               2 discussed at the August 4, 2020 Task Force meeting. In Defendants’ letter, they report
               3 their plan to finalize the policy and complete ASU EOP hub certifications for the last
               4 several months pursuant to this interim policy.
               5         Defendants plan to respond by September 30, 2020 to Plaintiffs’ June 19, 2020
               6 letter outlining Plaintiffs’ broader concerns about the overarching self-certification
               7 process.
               8         C.     DSH Workgroup
               9         The DSH small workgroup met once since the August 28, 2020 joint status report
              10 and focused on issues with admissions and discharges related to the new August 19, 2020
              11 Movement Matrix, which are discussed further below.
              12         D.     Behavioral Treatment Workgroup
              13         The Behavioral Treatment small workgroup, which includes members of CDCR
              14 and DSH leadership and the Special Master’s experts, reported meeting for a presentation
              15 by CDCR’s Chief Psychiatrist Dr. Michael Golding. The presentation covered a review of
              16 literature regarding the use of Clozaril to address behavioral treatment issues such as self-
              17 injurious behavior. The workgroup reported it would meet to discuss follow-up questions
              18 and then discuss if and when it would continue to meet.
              19 IV.     Quarantine and Isolation; Movement Matrix
              20         Task Force representatives from Plaintiffs and the Office of the Special Master
              21 participated as observers in an August 31, 2020 meeting in which representatives from
              22 CDCR and CCHCS answered questions from the Plata plaintiffs’ counsel on the topics of
              23 quarantine and isolation, and the August 19, 2020 COVID-19 Screening and Testing
              24 Matrix for Patient Movement (“Movement Matrix”). The Thirty-Third Task Force
              25 meeting, on September 1, 2020, focused primarily on discussing the Movement Matrix and
              26 quarantine and isolation issues. On September 4, 2020, Plaintiffs sent a letter to
              27 Defendants memorializing Plaintiffs’ significant concerns about CDCR’s quarantine and
              28 isolation bed planning to date and several requests. The parties did not extensively discuss

                                                                 5
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 7 of 39


               1 the Movement Matrix at the September 8, 2020 Task Force meeting except to confirm that
               2 Defendants have not determined which policies listed in the most recent Program Guide
               3 Departures Appendix A filing (ECF No. 6831) are superseded or otherwise affected by the
               4 Movement Matrix, or to what extent, but are working on such an analysis. These meetings
               5 and Plaintiffs’ letter are discussed further below.
               6         At the August 31, 2020 meeting, CCHCS explained that the Movement Matrix does
               7 not mean that incarcerated people will transfer to or from closed institutions, and that, for
               8 the most part, statewide leadership does not permit movement except for reasons relating
               9 to medical, mental health, or restrictive housing status. CDCR stated that whether
              10 movement is considered “necessary” under the terms of the Movement Matrix is always
              11 determined subjectively on a case-by-case basis, and generally moves for mental health
              12 reasons are more subjective while other medical moves are more objective. CDCR also
              13 explained that it has been using the terms “essential” and “necessary” as they relate to
              14 clinical movement interchangeably, and additional clarification on those terms would be
              15 provided at some point in the future. CDCR noted that the determination whether an
              16 institution or unit should be considered an “outbreak institution” or “outbreak unit” is
              17 fairly subjective and it is working to refine those concepts with the goal of not needing to
              18 close down an entire institution when COVID-19 exposure is identified for only parts of
              19 the institution. CDCR also noted that test turnaround times have improved such that more
              20 than 90% of standard PCR COVID-19 test results come back within 72 hours, and over
              21 70% come back within 48 hours. And if no results are received by the time a patient is
              22 ready to move, CDCR can run a rapid test. CDCR explained this process is used for
              23 transferring non-Coleman patients designated as Offenders with Mental Health Disorders
              24 (“OMHD”) to DSH, as well as for expedited paroles.
              25         At the September 1, 2020 Task Force meeting, the parties continued their discussion
              26 of the Movement Matrix. In response to questions about current procedures for transfers
              27 from CDCR to DSH, Defendants explained that the July 16, 2020 transfer guidelines are
              28 still in effect. CDCR and DSH reported discussing whether to modify current testing

                                                                 6
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 8 of 39


               1 procedures. Beyond the testing issue, CDCR and DSH stated that the Movement Matrix
               2 does not affect transfers into DSH. DSH and CDCR reported they recently identified an
               3 issue in the Movement Matrix’s language stating patients should be in-cell quarantined at
               4 DSH for two weeks prior to discharge from DSH. DSH does not have celled housing.
               5 Plaintiffs and the Special Master expressed concerns that this issue would delay
               6 admissions and observed that the Coleman census at DSH continues to decrease.
               7 Defendants reported that this issue was related to discharges and was not currently
               8 delaying admissions, and they hoped to have a resolution by the end of the week ending
               9 September 4 that would correct this language. Defendants have not to date provided any
              10 proposed resolution to this issue.
              11         CDCR reported it has drafted a proposal regarding setting aside PIP intake units for
              12 quarantines of newly admitted patients and those returning from outside hospital and court
              13 movement. CDCR further reported that the set-aside units in the PIPs would not be used
              14 for quarantine of patients suspected of COVID-19 exposure or for isolation of patients
              15 confirmed to have COVID-19. At the time of the September 1, 2020 meeting, CDCR had
              16 provided the proposal to the Special Master’s team to review, but CDCR reported it was
              17 not yet ready to be presented to the full Task Force including Plaintiffs. CDCR provided a
              18 copy of the plan to Plaintiffs on September 4, 2020 and has requested it be discussed at an
              19 upcoming Task Force meeting.
              20         Also at the September 1, 2020 Task Force meeting, one of the Special Master’s
              21 experts asked for additional clarity on the definition of “clinically essential” movement and
              22 “clinically necessary” movement. A representative from CDCR referenced his comments
              23 made during the August 31, 2020 meeting, i.e., that CDCR was using the terms
              24 interchangeably, and did not commit to a timeframe to provide additional guidance to the
              25 field concerning this clarification.
              26         At the September 1, 2020 Task Force meeting, CDCR Mental Health leadership
              27 stated that CDCR had decided not to quarantine EOP class members separately from non-
              28 EOP class members, contrary to information reported as of the August 28, 2020 Joint

                                                                7
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 9 of 39


               1 Update. See Fourth Joint Task Force Update, ECF No. 6841 at 9 (“A member of the
               2 Special Master’s team indicated understanding that CDCR planned to follow general
               3 principles of keeping EOP patients in EOP housing and, if patients must be moved,
               4 moving them into separate EOP housing unless CDCR is unable to do so.”). The Task
               5 Force discussed the issue at length and identified that CDCR disagrees with the Special
               6 Master’s experts’ views that CDCR should quarantine EOP patients separately from non-
               7 EOP incarcerated people for clinical reasons.
               8         CDCR’s position is that quarantine and isolation units are primarily medical in
               9 nature and that CDCR does not provide separate medical units for EOP patients, i.e. such
              10 as those in an Outpatient Housing Unit or a Correctional Treatment Center medical bed.
              11 Movement in quarantine space is strictly controlled by medical and custody staff. Patients
              12 are carefully monitored in those units as well. And the duration of quarantine is short and
              13 finite in nature. Given these facts, CDCR finds no clinical reason to create separate EOP
              14 quarantine space.
              15         The Special Master’s experts discussed their views that EOP patients should be
              16 quarantined separately, whenever possible, because, unlike isolation, quarantine is not for
              17 medical treatment and thus patients’ psychiatric symptoms remain predominate, and that
              18 mixing EOP and non-EOP individuals increases the potential for victimization and
              19 disruptions.
              20         Plaintiffs noted their serious concern about CDCR’s position and, as noted below,
              21 sent a letter on September 4, 2020 detailing Plaintiffs’ position. A copy of Plaintiffs’ letter
              22 is attached hereto as Exhibit A.
              23 V.      Class Members Awaiting Inpatient Care in Temporary Mental Health Units
              24         (TMHUs) or on Treat In Place (TIP) Status
              25         The Thirty-Fourth Task Force meeting, on September 8, 2020, focused primarily on
              26 issues related to CDCR’s April 10 and 17, 2020 temporary COVID policies governing
              27 class members awaiting inpatient transfers in TMHUs and on TIP status.
              28         CDCR reported that it is reviewing and preparing to propose updates to its April 10

                                                                 8
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 10 of 39


               1 and 17, 2020 policy memoranda regarding the procedure and criteria for placing patients in
               2 TMHUs/Max TMHUs, Treat in Place (TIP) locations, and EOP beds in response to
               3 Plaintiffs’ comments on August 9 and 12, 2020 noting that the vast majority of class
               4 members awaiting inpatient care in outpatient settings, including MAX custody class
               5 members, were not being placed in TMHUs/MAX TMHUs, and that CDCR’s weekly
               6 reporting in its TMHU/TIP Patient List failed to include significant numbers of class
               7 members with pending inpatient referrals. CDCR reports that the report’s inability to
               8 capture all patients awaiting inpatient care stems from a varying and conflicting
               9 interpretations of the April 10 and April 17 policies, which CDCR is working to revise.
              10 CDCR believes that the policies have been interpreted to allow some patients to be
              11 classified as neither TMHU or TIP, thereby avoiding capture on a TMHU/TIP Report.
              12 CDCR reported the goal was to improve the overall consistency and clarity of the
              13 documents, and to better codify the intent of the TMHUs. CDCR confirmed that its intent
              14 is for internal PIP/MHCB placements to be the preferred placement, TMHUs the second
              15 choice, and TIP/ELOC (enhanced level of care)—meaning managing the patient in their
              16 current housing—to be the third choice.
              17         CDCR clarified that the terms ELOC and TIP are meant to be synonymous in the
              18 COVID-19 context, and CDCR intends to use only one term in the revised proposed
              19 policy, which will also merge the April 10 and 17 policies into a uniform policy governing
              20 both general population and MAX custody patients awaiting inpatient care.
              21         CDCR also reported it is working on clarifying guidance in the April 10 and 17,
              22 2020 policies regarding the point at which a patient should qualify for an emergency
              23 mental health transfer if they are not improving, or are further decompensating. One of the
              24 Special Master’s experts noted that in some patient records he had reviewed, clinicians are
              25 not appropriately considering or documenting their consideration of whether patients
              26 should transfer. CDCR requested those patients’ CDCR numbers so it could
              27 independently investigate this issue.
              28         Plaintiffs asked about the requirement to transfer patients in segregation units with

                                                                 9
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 11 of 39


               1 pending inpatient referrals to a MAX TMHU pursuant to the April 17, 2020 policy and
               2 whether CDCR envisions any such patients would be treated in place in a segregation unit
               3 on TIP/ELOC status. The Special Master’s experts reported they had explained their
               4 position to the small workgroup that if such patients are kept on TIP/ELOC status, they
               5 should be subject to the same 10-day time limit as patients in a MAX TMHU before they
               6 must be transferred to an MHCB if their clinical condition has not improved sufficient to
               7 discharge them to an outpatient level of care under the April 17 policy. Plaintiffs noted
               8 their agreement and that the other protections identified in the April 17, 2020
               9 memorandum must apply to MAX custody patients awaiting inpatient care no matter
              10 where they are held. CDCR noted that the 10-day requirement is far stricter than the
              11 timeframe laid out in existing policy for Intermediate Care Facility referrals – 30-days –
              12 and may not make sense for all Max Custody patients. Plaintiffs also noted their position
              13 that CDCR should always place MAX custody patients with inpatient referrals in MAX
              14 TMHUs rather than treating them in place in a segregated unit. Plaintiffs noted they are
              15 open to further discussion about the possibility of retaining MAX custody patients with
              16 inpatient referrals in EOP ASU Units rather than moving them to MAX TMHUs if CDCR
              17 or the Special Master’s experts believe there are compelling clinical reasons to do so, as
              18 long as the other minimum protections in the April 17 policy apply. CDCR reported it is
              19 still considering these issues.
              20         Plaintiffs discussed their position that the April 10 and 17 policies require patients
              21 with an inpatient referral to go to a TMHU or receive enhanced treatment in place
              22 promptly at the time of their inpatient referral rather than only after the expiration of the 10
              23 and 30 days transfer timelines for Acute and ICF transfers. CDCR agrees with that
              24 position.
              25         Plaintiffs noted their position that as Defendants refine their policies and practices,
              26 their primary goal must be the safe resumption of Program Guide-level treatment and in
              27 particular the resumption of planned, careful movement of patients to the appropriate
              28 levels of care. Plaintiffs also noted concerns about their observation from the real-time

                                                                 10
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 12 of 39


               1 data on the COVID-19 Dashboard that referrals to inpatient care at the MHCB, ICF, and
               2 Acute levels all appear to be occurring at only approximately half the levels as they were
               3 during the comparable timeframe in 2019, even though rates of self-injurious behavior, and
               4 in particular self-injurious behavior with the intent to die, were as high or higher than this
               5 time last year. Defendants did not identify reasons for this trend, but agreed to look at
               6 some examples identified by one of the Special Master’s experts of patient records where
               7 clinicians documented that they were not making or considering an inpatient referral
               8 because patients were not transferring to higher levels of care due to COVID restrictions.
               9 CDCR has requested to be provided with these examples. Plaintiffs encouraged
              10 Defendants to immediately send guidance to the field reinforcing the need to continue to
              11 refer patients to higher levels of care as clinically appropriate, regardless of whether
              12 physical movement to a new setting may be delayed due to COVID-19 restrictions.
              13 Defendants agree that the field should be reminded of the need to continue referring
              14 patients to higher levels of care despite any COVID related restrictions, but did not commit
              15 to a timeframe for doing so.
              16         In response to an observation by Plaintiffs that some institutions were much less
              17 likely to use TMHUs than others, Defendants noted receiving some feedback from
              18 institutional leadership at certain institutions that they were relying on their pre-existing
              19 internal processes for EOP patients referred to ICF care, which were designed around the
              20 30-day transfer timeframe. CDCR reports that its revision to the April 10 and April 17
              21 policy should clarify this issue.
              22         Plaintiffs asked whether Defendants have a way of tracking and reporting at the
              23 headquarters level on the programming and mental health treatment being provided to
              24 patients with pending inpatient referrals who are being treated in place pursuant to the
              25 April 10 and 17 policies, given that the COVID Dashboard only provides this type of data
              26 for patients in TMHUs and the TMHU Registry does not include patients on TIP/ELOC
              27 status. Defendants reported that they do not currently have a systematic method for
              28 tracking the mental health treatment or programming provided to patients who are on

                                                                 11
[3611177.8]                        FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 13 of 39


               1 TIP/ELOC status, but they are working to modify the TMHU Registry to include such
               2 patients. Defendants reported that they have prioritized the project with the hope of
               3 completing it in September, but could not commit to have the report completed by the end
               4 of the month. Plaintiffs raised concerns that without a centralized or systemic tracking
               5 process, Defendants have no way of knowing what, if any, care is being provided to the
               6 vast majority of patients awaiting inpatient care and not housed in a TMHU or of ensuring
               7 local compliance with their policies. Similarly, the Special Master cannot monitor
               8 compliance with the Program Guide or the interim COVID-19 emergency policies.
               9 Defendants committed to modifying the TMHU Registry as soon as possible to allow for
              10 such reporting and monitoring. On September 10, 2020, Defendants confirmed they will
              11 not change the TMHU/TIP Report to show class members with inpatient referrals who are
              12 not in TMHUs, due to their plan to eventually include those class members in the TMHU
              13 Registry.
              14         In response to Plaintiffs’ request for a list of all patients who had met the
              15 emergency mental health transfer criteria under the April 10 and 17, 2020 policies to date,
              16 Defendants confirmed they would produce a list soon and would look into whether that
              17 information can be produced on an ongoing basis.
              18 VI.     ADDITIONAL COVID-19 RELATED UPDATES
              19         A.     Roadmap to Reopening
              20         On August 21, 2020, CDCR provided the Task Force with an Institutional Roadmap
              21 to Reopening document that was issued to the field on August 14, 2020. At the September
              22 1, 2020 Task Force meeting, one of the Special Master’s experts asked for information
              23 about what mental health care would be provided at Phases 1 and 2 of the Roadmap. The
              24 Task Force did not have enough time for a full discussion of these or other issues related to
              25 the Roadmap; Plaintiffs committed to sending a letter with additional questions and
              26 comments, along with their comments on the Matrix. CDCR received the letter on
              27 September 10, 2020 and it is attached hereto as Exhibit B.
              28

                                                                 12
[3611177.8]                       FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                   Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 14 of 39


               1         B.    COVID-19 Dashboard
               2         On September 2, 2020 Defendants hosted a webinar for Plaintiffs and the Special
               3 Master’s team in which Defendants demonstrated the COVID-19 Dashboard and answered
               4 questions.
               5
               6 DATED: September 11, 2020              Respectfully submitted,
               7                                        ROSEN BIEN GALVAN & GRUNFELD LLP
               8
               9                                        By: /s/ Marc J. Shinn-Krantz
              10                                            Marc J. Shinn-Krantz

              11                                        Attorneys for Plaintiffs
              12
                   DATED: September 11, 2020            XAVIER BECERRA
              13                                        Attorney General
                                                        Adriano Hrvatin
              14                                        Supervising Deputy Attorney General
              15
              16                                        By: /s/ Lucas L. Hennes
                                                            Lucas L. Hennes
              17
                                                            Deputy Attorney General
              18
                                                        Attorneys for Defendants
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              13
[3611177.8]                      FIFTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 15 of 39




             EXHIBIT A
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 16 of 39

                                                      101 Mission Street, Sixth Floor
                                                      San Francisco, California 94105-1738
                                                      T: (415) 433-6830 ▪ F: (415) 433-7104
                                                      www.rbgg.com
                                                      Thomas Nolan
                                                      Email: tnolan@rbgg.com



                                         September 4, 2020

VIA ELECTRONIC MAIL ONLY

Dr. Joseph Bick                                   Dr. Diana Toche
Director, Health Care Services                    Undersecretary for Health Care Services
CCHCS                                             California Department of Corrections and
Joseph.Bick@cdcr.ca.gov                           Rehabilitation
                                                  Diana.Toche@cdcr.ca.gov

              Re:   Coleman v. Newsom
                    Plaintiffs’ Request for Separate Isolation and Quarantine Spaces for EOP
                    and Higher Level Of Care Patients, and for Development of Policies
                    Governing Quarantine and Isolation for these Patients
                    Our File No. 0489-03

Dear Dr. Bick and Dr. Toche:

        We write regarding CDCR’s failure to plan for separate quarantine and isolation
units for Coleman class members at the EOP and higher levels of care. We also ask that
the Department provide specific, detailed direction to individual CDCR institutions about
how to manage higher acuity mental health patients in quarantine and isolation, including
patients at the EOP, Acute Inpatient, Intermediate Inpatient, and MHCB level of care. 1
We also request that CDCR develop proof of practice requirements to ensure institutions
are prepared to manage mental health populations in quarantine and isolation safely and
appropriately.

      Patients at these levels of care are no doubt already being housed in the isolation
and quarantine units recently set aside, with little or no instruction being given to the


         We assume that MHCB level of care patients are all housed in single cells with
              1

solid front doors and can be isolated or quarantined in place. Please let us know if this is
correct. We have been told that all cell doors at Calipatria and many at LAC are
perforated. Does that include the MHCB units at these prisons? If these units have
perforated doors, then there does need to be isolation and quarantine plans for patients in
these units.

[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 17 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 2


institutions about how to manage them. Institutions must be told that they must house
EOP and higher level of care mental health patients in separate housing units.

        In many places, this is a relatively simple task. For example, at CMC, the building
set aside for quarantine and isolation, C-Yard, Building 5, has two distinct sides on each
of its three floors. CMC should be told to set aside one of the six distinct and separate
spaces in this building for EOP patients. This kind of separation is particularly important
in order to facilitate confidential treatment. It also helps custody staff keep track of the
diverse populations in quarantine that must be kept separate.

       In the short term, until separate EOP isolation and quarantine spaces are identified
at each EOP prison, staff will need to be instructed to carefully provide separate yard,
shower, medication lines, canteen, and telephone calls for EOPs and any higher level of
care patients in the currently operating quarantine units, for their protection. As CDCR
well knows, it is not safe for EOPs to mix with general population prisoners for any of
these activities, which is why the Program Guide requires them to be separately housed.
Additionally, as CDCR committed to do during the recent task force call, clinical and
custodial staff will also be required to ensure that these class members can access
required mental health treatment while they are confined to these units. All of this will
require specific and explicit direction from the Department to ensure this actually
happens, as well as ongoing, close oversight to ensure compliance.

       As recent experience has shown, advance planning is critical to avoiding negative
outcomes when a health emergency occurs. For that reason, we are also asking that
CDCR require proof of practice, in the form of detailed plans for EOP and higher level of
care housing in quarantine and isolation, for every institution that houses this population.

      We write separately about our concerns with each of the higher level of care
mental health programs.

              I.   Enhanced Outpatient Program (EOP) Level Of Care

       A central part of the mission of EOP programs is to provide a “sheltered”
treatment unit for individuals who are made vulnerable by their serious mental illness.
Throughout the history of this case, individuals at the EOP level of care have been
clustered in separate housing units with other EOP patients. This has been done in part to
provide for the efficient delivery of mental health care. However, even more importantly,
EOP patients have been clustered together in separate units for their own protection.

      The CDCR’s present day EOP programs were an outgrowth of the
recommendations in the 1993 Mental Health Services Delivery System Study Report for
the CDCR by Scarlett, Carp and Associates, which noted that “Inmates with severe

[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 18 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 3


mental illness often have difficulty with the stresses of prison and are especially
vulnerable to victimization while in the general population. Creating a psychologically
(and perhaps physically) safer environment can reduce psychiatric distress and crisis,
disciplinary violations, and suicide attempts.” See February 16, 1993 Mental Health
Services Delivery System Study, Final Report, Scarlett Carp and Associates, at 10.

       The separate housing of EOPs is also embedded in the Program Guide, which
explains that one of the clinical prerequisites for placement into the EOP program is an
“inability to function in general population.” See 2018 Program Guide, ECF 5864-1, at
12-4-3 (ECF Page 52). As Judge Mueller explained in her July 3, 2018 Order, “the
Revised Program Guide makes clear EOP is a residential program, synonymous with an
inpatient setting.” 7/3/18 Order, ECF. No. 5850, at 5:21-6:1.

       CDCR must continue to provide necessary mental health treatment to patients in
quarantine. We appreciate that CDCR has committed to doing so during the September
1, 2020 task force meeting, and we request additional information on what exactly those
services will entail and how they will be tracked and implemented. As we have
repeatedly stated, CDCR must make affirmative plans to return to Program Guide
requirements for care, and that includes patients on quarantine status. We look forward
to working with CDCR on such plans in the near term.

       Additionally, given the vulnerability of individuals with mental illness to
decompensation when isolated in their cells for prolonged periods, we appreciate that
CCHCS has taken the position that individuals on quarantine status should be given
access to yard and other key privileges. As set forth in the CCHCS Interim Guidance
dated July 17, 2020, under the heading “Quarantine Precautions and Condition”:

              • Quarantine does not include restricting the patient to his/her cell for the
                duration of the quarantine without opportunity for exercise or yard time.
                Quarantined patients can have yard time as a group, but should not mix
                with non-quarantined patients.

See CCHCS Website at https://cchcs.ca.gov/covid-19-interim-guidance/, at July 17, 2020
Updated Control Strategies for Contacts to Cases of Covid-19, at “Quarantine
Precautions and Conditions for Covid-19 and Influenza.”

       Dr. Bick’s comments at the Task Force Meeting on Tuesday September 1, 2020
suggest that he is unsure what out of cell activities should be allowed when someone is
on quarantine, and it is not clear whether or not this existing CCHCS guidance is
currently being followed, and what other out of cell activities CCHCS and CDCR believe
must continue when patients are on quarantine status. We urge CCHCS and CDCR to


[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 19 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 4


continue to ensure class members receive yard and to enhance the policy’s requirements
by setting forth clear standards for ensuring yard, treatment and other out of cell activities
are provided to EOP and higher level of care patients on quarantine status in a safe and
appropriate manner. Out of cell privileges for individuals on quarantine are especially
important for some of the first mental health patients we expect to move under the new
movement matrix – patients who have been waiting in restrictive TMHUs for the chance
to move to a higher level of care.

        In practice, in addition to yard, institutions should be given guidance on managing
other aspects of routine prison unit life, including phone calls, showers, and medication
lines. Our understanding is that all of these out of cell activities are currently taking
place for people in quarantine and thus, there needs to be guidance about them given to
institutions. For example, on Friday August 28, 2020, we spoke with Armstrong class
members at DVI who were not on quarantine status, but who were inappropriately
sharing a housing unit with new arrivals on quarantine status. The unit in question, H-
Wing, has solid-front cells, but the class members were inappropriately mixing with those
on quarantine status when making phone calls, and when lining up for medications. In
units with EOPs, instructions will need to be given to staff to keep EOPs separate from
other incarcerated individuals during yard and other activities that take place inside and
outside of the designated EOP housing unit.

        As described by the Special Master’s Expert Dr. Kerry Hughes during the
September 1, 2020 Task Force Meeting, the Coleman experience early in the case with
mixed ASU units housing EOPs together with other non-mentally ill individuals is a
cautionary tale. Part of the reason for creating the specialized, separate EOP ASU hubs
was that it was harder to ensure the delivery of programming like treatment and yard to
EOP patients when they were housed in mixed EOP and general population segregation
units. See 5/11/01 Eighth Special Master Monitoring Report at 186 (discussing EOP
patients with long stays in segregation being “consolidated” into hub EOP administrative
segregation units and noting that “transferred inmates typically have access to better
mental health care in the hub EOP administrative segregation units”), and at 188 (noting
that mental health patients “are loathe to confide in clinicians in shouted exchanges at
cell-front in an administrative segregation unit, where neighbors often become disruptive
participants in the clinical conversation.”).

       Having separate isolation and quarantine units for EOPs is also consistent with the
approach of using TMHUs – which bring together individuals needing higher levels of
mental health care so their treatment needs and safety can be efficiently addressed and
subjected to appropriate oversight.



[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 20 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 5


       CDCR should utilize separate housing units for EOP and higher level of care
patients in quarantine. Although we believe this should be done everywhere EOP and
higher level of care patients reside, it can be done with the currently designated
quarantine and isolation spaces at many prisons:

       • CMF, which has designated 5 housing units for isolation and quarantine on the
         most recent designations chart, can and should designate one of the five units as
         an EOP-only unit.

       • SVSP, CSP-SAC, and other prisons with 180-degree style housing units should
         make one of the three pods in a designated 180-degree building into an EOP and
         higher level of care quarantine space.

       • Similarly, for prisons with 270-degree style housing units with solid walls
         separating sections of the buildings, one physically separate portion of the
         building could be used for EOP and higher levels of care.

       • At places like E-Yard at CHCF, where multiple small 20 person tents will be used
         for isolation and quarantine, it should be relatively easy to designate an EOP-only
         tent for quarantine, and possibly one for isolation as well should the need arise.

       • At the prisons with Level II dorm EOP programs, including at RJD, MCSP, VSP,
         and CCWF, the institutions should be instructed to empty out a dorm unit for
         isolation of EOP patients, and to find celled housing to serve as separate
         quarantine space for these patients.

CDCR and CCHCS must develop a plan in conjunctions with each CDCR prison housing
EOP and higher level of care individuals for housing EOPs in separate isolation and
quarantine units and for managing their programming and mental health treatment in the
unit or units.

              II.   Psychiatric Inpatient Program (PIP) Level of Care: Acute and
                    Intermediate Hospital Level Care

        Patients in the intermediate and acute inpatient PIP programs in the CDCR are
among the most vulnerable and have the most intensive and urgent mental health
treatment needs. Under the Program Guide, these individuals generally have “marked
impairment and dysfunction in most areas (daily living activities, communication and
social interaction) requiring 24-hour inpatient care” or are a danger to themselves or
others. 2018 Program Guide, Docket 5864-1, 7/20/18, at 12-6-2 (docket page 107). The


[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 21 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 6


mental health treatment for many or most these individuals cannot be safely interrupted
when they need to be quarantined or in isolation.

        Fortunately, for the purposes of isolation and quarantine, most PIP units already
feature single-occupancy cells with solid doors. Our understanding is that most of the
time, single-celled individuals already housed in PIP units will remain in their cells for
isolation and quarantine, allowing their intensive mental health treatments need to
continue to be addressed, despite the need to be on quarantine or isolation status (and any
corresponding need for medical monitoring and/or medical care). It is hoped that this
treatment can safely and effectively be provided through individual and group face-to-
face contact in the patient’s unit in a manner allowing social distancing or, if absolutely
necessary, at a patient’s cell with the door open to provide for maximum confidentiality
and clinical contact.

        This is consistent with the general principles set forth in the August 19, 2020
COVID-19 Screening and Testing Matrix for Patient Movement, which notes several
times that “for individual cases, the preference is for quarantine in a private room with a
solid, closed door.” See, e.g, 8/19/20 Matrix at p. 8; see also, Public Health Workgroup
Recommendations at 1 (“Under optimal circumstances, residents, in quarantine, should
be housed individually, in a setting that has solid walls and doors, to ensure that if an
exposed person tests positive the risk of transmission to others is significantly reduced.”).
The Matrix also specifies that “Inmates moving into higher level of care (HLOC) beds
(medical CTC, OHU, MHCB, PIP) shall be quarantined in the HLOC.” Id. at 1.

       While we agree with this approach, there are a number of inpatient units (and
other HLOC beds like OHU dorms and even CTC dorms) that are not single celled units.
We understand, as Dr. Bick explained in this week’s meetings, that doubled celled
patients with similar exposures may sometimes be quarantined together, but at the same
time, when cell-mates have different exposures (for example, from a group, or job, or
differential escort staff exposure), they need to be moved to single cells for quarantine.
For these cases, the Department needs to set aside quarantine space and have a plan to
move patients to single cells. The following PIP units are dorms or double celled units
where a patient may need to be moved to a single cell for quarantine:

              • The Intermediate Care Facility (ICF) at CMF has many patients in large
                dorms on A-2 (44 beds) and A-3 (40 beds). Although Vince Cullen
                asserted that these are dorms of no more than 10 people, individuals in that
                size dorm should be moved to single cells for quarantine if needed.
                Moreover, our recollection is that the dorms on these units are much larger
                than 10 people. In any event, designated quarantine space in a part of the


[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 22 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 7


                     CMF PIP with single cells needs to be emptied out set aside for the PIP
                     patients in these dorms should the need arise.

                 • The PIP Intermediate Care Facility (ICF) patients in the L-1 Unit at CMF
                   are double celled.

                 • The PIP Intermediate Care Facility (ICF) patients in the C-5/C-6 PIP units
                   at SVSP are double celled.

                 • There are PIP ICF patients in the four-man rooms in the TC-1 PIP unit at
                   SVSP

       We are also concerned about how quarantine space will work for new PIP arrivals
and for discharges. Although we understand that the current plan is to isolate and
quarantine PIP patients who are new arrivals from lower levels of care in the PIP
admissions units, this plan does not address the need for quarantine and isolation space
for individuals in the dorms and double cells above. Also, given that the August 19, 2020
COVID-19 Screening and Testing Matrix for Patient Movement requires 14 days
quarantines of all discharging patients as well as for new admissions, it is not clear PIP
admissions units will have enough space for managing this movement. Has any
assessment been done to determine if PIP admissions units have adequate space in which
to quarantine both incoming and outgoing patients for 14 days?

        It is also not clear that incoming and outgoing patients should or could safely be
quarantined together. CDCR and CCHCS need to determine whether there is enough
quarantine space available in these units and prepare a plan for how these PIP quarantine
spaces will work. The plan should address whether additional space needs to be set
aside, for example at CMF, so that class members in dorms and double cells can be
moved to quarantine spaces in single cells as needed during an outbreak

     We also request that CDCR and CCHCS provide guidance to the PIPs on how to
manage their patients during any outbreak impacting their caseloads.

              III.   The Movement Matrix and the Sufficiency of the Beds Currently Set
                     Aside in the Event of an Outbreak

        Defendants also need to ensure that overall, there is an adequate amount of
isolation and quarantine space. Given the recent August 19, 2020 COVID-19 Screening
and Testing Matrix for Patient Movement, we believe additional space may need to be set
aside at each prison to facilitate quarantine for movement, as outline in the matrix. Our


[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 23 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 8


understanding of the methodology of the Public Health experts’ report is that they
assessed the need for set aside or “reserve” quarantine and isolation space at each prison
based on the estimated need in a moderate sized outbreak at the institution, setting aside
enough space for re-housing all of the individuals in the two largest open air units.

        Indeed, the Public Health Workgroup Recommendations explain the logic of the
set asides as follows: “It is expected that if an outbreak were to occur that has the
potential of infecting significant numbers of residents it would likely start and spread
within congregate living spaces such as dormitories or cells with open bars or porous
doors.” Public Health Workgroup Recommendations at 1. Moreover, it is clear that the
Plata Orders charging the Public Health Workgroup with developing this methodology
focused on the need in the event of an outbreak: “At yesterday’s case management
conference, the Court discussed with the parties whether it should order Defendants to set
aside sufficient space at each institution to allow the institution to follow public health
guidance on isolating and quarantining patients in the event of a COVID-19 outbreak.”
7/07/20 Order in Plata v. Newsom, Docket 3381 at 1:13-16 (emphasis supplied); see also,
7/22/20 Order in Plata, Docket 3401, at 2:15-16 (“No one disputes that setting aside
space for isolation and quarantine in the event of an outbreak is necessary.”).

       Given the significant additional quarantine space required to implement the 14-day
quarantines on each end of the vast majority of transfers under the August 19, 2020
COVID-19 Screening and Testing Matrix for Patient Movement, we believe that
additional isolation and quarantine space need to be set aside at every CDCR institution.
We do not think the difficulty of further set asides means that such set asides are any less
important. The Plata court, in its July 22, 2020 Order, required the following, noting that
“the assessments shall be guided by public health considerations, without regard to
whether sufficient space can be reserved at the institution without a further
reduction in population.” 7/22/20 Order in Plata at 4:10-12 (¶ 3) (emphasis supplied).

              IV.   Conclusion

        For all of these reasons, we believe additional focused bed planning is required by
CDCR and CCHCS in order to ensure sufficient separated space is set aside for Coleman
patients at the EOP level of care and higher levels of care. In addition, CCHCS needs to
consider whether additional space should be set aside in order to permit the quarantines
associated with the new movement matrix to be adequately housed without impinging on
the set asides made to help manage a future COVID-19 outbreak at each prison.

       We also believe the CCHCS and DAI need to issue guidance to each institution on
how to manage diverse populations, including EOP individuals and other higher LOC
individuals, when they are on quarantine status. This guidance should cover, and provide


[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 24 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 9


procedures for safely running yard, phone calls, showers, meals, mental health groups
and any other essential programming that must continue while individuals are on
quarantine. They must also cover the provision of adequate mental health treatment as
required by the Program Guide to patients in quarantine, as well as appropriate oversight
and reporting to ensure such treatment is actually occurring. Experience with past
outbreaks, and the fact that the new Matrix for transfers will require 14 days of
quarantine on each side of any transfer – for a total of at least 28 days of quarantine –
make clear that, particularly for EOPs and other mental health patients likely to
decompensate when isolated for prolonged periods, yard and other key out of cell
activities like phone calls need to continue when someone is in isolation or quarantine.

        We also think CDCR and CCHCS need to require proof of practice from all
institutions documenting the steps they have taken to set aside appropriate space for
EOPs and PIP patients, and documenting that they have trained staff in the appropriate
procedures for managing housing units on quarantine and isolation status.

       We look forward to further discussions regarding these critical issues in the hopes
of forestalling litigation.

                                                        Sincerely,
                                                        ROSEN BIEN
                                                        GALVAN & GRUNFELD LLP
                                                        /s/ Thomas Nolan
                                                  By: Thomas Nolan
                                                      Of Counsel
TN:TN
cc:  Co-Counsel
     Coleman Special Master Matthew A. Lopes
     Coleman Special Master Team
     Ed Swanson
     Armstrong Co-Counsel
     Plata Co-Counsel
     Adriano Hrvatin
     Elise Thorn
     Tyler Heath
     Damon McClain
     Roman Silberfeld
     Glenn Danas
     Kyle Lewis


[3609541.2]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 25 of 39
Dr. Timothy Bick, Dr. Diana Toche
September 4, 2020
Page 10


              Lucas Hennes
              Carrie Stafford
              Nick Weber
              Melissa Bentz
              Dillon Hockerson
              Sean Rashkis
              Nina Raddatz
              Christine Ciccotti
              Kristopher Kent
              Connie Gibson
              Vincent Cullen
              Joe Moss
              Dawn Lorey
              Jennifer Neill




[3609541.2]
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 26 of 39




             EXHIBIT B
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 27 of 39

                                                  101 Mission Street, Sixth Floor
                                                  San Francisco, California 94105-1738
                                                  T: (415) 433-6830 ▪ F: (415) 433-7104
                                                  www.rbgg.com
                                                  Jessica Winter
                                                  Email: jwinter@rbgg.com



                                      September 10, 2020

VIA ELECTRONIC MAIL ONLY

CDCR OLA Team
CDCR Office of Legal Affairs
Carrie.Stafford@cdcr.ca.gov
Nicholas.Weber@cdcr.ca.gov
Melissa.Bentz@cdcr.ca.gov
Dillon.Hockerson@cdcr.ca.gov


              Re:   Coleman v. Newsom: Comments and questions regarding the revised
                    Movement Matrix and CDCR-CCHCS Institutional Roadmap to Reopening
                    Our File No. 489-3

Dear CDCR OLA Team:

        Plaintiffs have ongoing concerns regarding both the August 19, 2020 revision of
the Movement Matrix and the August 14, 2020 Roadmap to Reopening, and specifically
those policies’ failure to account for Coleman class members’ needs and the
constitutional minima in this case. We describe our main concerns, requests for
clarification, and questions below.

I.            Movement Matrix

       While the recent revisions to the Movement Matrix are a fundamental step toward
ensuring class members and others are transferred between CDCR institutions safely, the
Matrix does not answer the questions critical to the Coleman class: What is Defendants’
plan for assuring class members are able to resume transfers to higher levels of mental
health care safely? What is CDCR’s plan to ensure that the transfer of class members
from harmful segregation settings resumes? Relatedly, the Matrix does not address
transfers to and from closed institutions—the vast majority of institutions—and does not
provide a mechanism for refining COVID-19-related closures, so that they do not
preclude movements for entire institutions. Plaintiffs have expressed since the onset of
the pandemic our very grave concerns regarding class members’ constitutional right to


[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 28 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 2


access higher levels of care and to be released from unduly punitive, isolating settings
that exacerbate their mental health conditions. These problems are decades-old, but since
the pandemic began, they have become much worse. As the pandemic moves into its
sixth month, there is no end in sight to Defendants’ failure to meet class members’ need
to transfer to higher levels of mental health care and to be released from high-security
housing that exacerbates the acuity of their mental health conditions.

              A.   The Movement Matrix does not resolve the need for Defendants to
                   develop a plan to move patients to higher levels of mental health care.

        The Movement Matrix’s restrictions on transfers, coupled with the closure of
roughly two-thirds of CDCR institutions to transfers, only reinforces the current status
quo of denying patients’ access to higher levels of mental health care. Unfortunately, this
stagnation continues against the backdrop of Defendants creating at least two politically-
oriented exceptions to their own limitations on transfers to and from closed CDCR
institutions—to allow the resumption of intake from county jails and to permit
individuals with resolved COVID-19 cases to transfer to fire camps—and another
politically-motivated exception for patients designated as Offenders with a Mental Health
Disorder (“OMHDs”) to continue to transfer from CDCR to DSH. Given that Defendants
are willing to craft these exceptions in response to political pressure, they should be
developing a means of ensuring they can meet well-established constitutional and court-
ordered standards for access to mental health treatment.

        Defendants’ failure to develop a plan to ensure class members resume movement
to higher levels of mental health care is not only unconstitutional, it is dangerous.
Transfers to higher levels of mental health care have basically ceased in the last six
months and will continue to remain essentially unavailable from closed institutions under
the Matrix, and the rate of referrals for MHCB, acute, and intermediate inpatient
treatment have all plummeted. These two facts are connected, and strongly suggest, as
has happened too often in the history of the case, that clinicians who otherwise would
refer patients to higher levels of mental health care for clinically necessary treatment are
choosing not to do so in the face of what they perceive as futility. That the rates of self-
injurious behavior with and without the intent to die have increased over the comparable
period last year, while referrals have dropped by roughly half as compared to 2019, is just
one piece of evidence corroborating the resurgence of this trend. Compare Exhibit 1 at 1
(September 9, 2020 COVID Dashboard Safety page showing rates of self-injurious
behavior over time), with id. at 2-4 (September 9, 2020 COVID Dashboard pages for
MHCB, acute, and ICF levels of care). Indeed, for the first months of 2020, referral rates
for all three categories of inpatient psychiatric hospitalization were significantly higher
than the same months in 2019—until the trend dramatically reversed after Defendants


[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 29 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 3


imposed the pandemic-related restrictions this spring. See id. at 2-4. Meanwhile,
rescissions of MHCB referrals after 3 or more days, which were basically non-existent in
2019, occur between 5 and 15% of the time in any given week now. See id. at 2.

        In addition to what is likely a very substantial unidentified need and culture of
failing to refer for inpatient-level mental health care, Defendants confirmed during the
September 8, 2020 Taskforce meeting that they still have no real means of accurately
tracking and monitoring even those who have actually been referred for such care, much
less what level of mental health treatment and programming those patients are receiving
while they await inpatient care. Plaintiffs have repeatedly pointed out to Defendants that
their court-ordered reporting and tracking systems do not identify or provide accurate
information for dozens, if not hundreds, of individuals being treated in place (whether
formally designated as such or not), while awaiting a transfer to inpatient care that is
likely not to come. Defendants also confirmed that, five months after issuing the April
10 and 17 policies requiring enhanced treatment and oversight of all patients awaiting
inpatient care, they have no way systematically to report, track, or monitor compliance
with those policies, or indeed to know whether patients awaiting inpatient care are
receiving even the bare minimum of treatment and programming Defendants committed
to provide during the indefinite pendency of their referrals.

       Additionally, Defendants have essentially ceased all transfers of class members
from CDCR to DSH institutions. For the last three weeks for which Plaintiffs have
received reports, not a single Coleman class member transferred from CDCR to DSH.
During the same time period, 29 OMHD individuals were transferred to DSH, most
directly from CDCR institutions. In the last week that admissions of Coleman class
members from CDCR to DSH occurred—the week ending on Friday, August 14, 2020—
three Coleman class members transferred from CDCR to DSH, along with 10 OMHD
individuals. CDCR and DSH also have not agreed on a system for quarantining
discharges from DSH to CDCR, reportedly making DSH unable to accommodate both
intakes and discharges for Coleman class members on top of OMHD intakes, which they
continue to prioritize.

        Similar to the trends in inpatient transfers, Defendants have not developed a plan
to prioritize transfers of class members out of the desert institutions. By design and
pursuant to negotiated agreement, Defendants are not required to staff the desert
institutions sufficiently to meet the current need for mental health care at those
institutions. In Taskforce discussions, Defendants have admitted they do not have the
means to provide Program-Guide-level care to at least some of the individuals who
remain in the desert institutions, including the two EOP and one MHCB class members



[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 30 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 4


the COVID-19 Dashboard currently show as awaiting transfer to higher levels of care at
CAC, CAL, and ISP.

              B.   Defendants are not transferring class members out of segregation
                   settings.

       Defendants have not committed to prioritizing moving class members out of
segregation settings. Defendants reported on September 1 that of the 1,283 people
currently in segregation who should not be there, a full one-half—627—are class
members. As of September 9, 2020, Defendants’ COVID-19 Dashboard showed that 176
of the 501 EOP patients not housed in an EOP bed are in an inappropriate and dangerous
segregation unit: 73 are in a regular non-mental health ASU, 93 in an STRH, and 10 in
an LTRH. Forty-two of those 176 EOP class members are in a non-EOP segregation unit
at SAC, which last year had the highest number of suicides ever.

        Defendants must commit to prioritizing class members’ transfers out of
segregation over non-class members, but their Matrix and related comments at the recent
taskforce meeting reveal they have no commitment to doing so. Defendants know, and
the Coleman Court has held, that segregation is exceedingly dangerous for class
members. The segregation suicide rates have been sky high for years, and 2020 is no
exception: Over forty percent of all suicides this year to date have been in segregation
units (7 out of 17). That is a ten percent increase from last year, when 12 of 38
completed suicides occurred in segregation units. Confining class members in
segregation who should not be there, and treating their transfers out as one more
administrative task rather than the high priority they must be, is dangerous and could well
result in additional needless and avoidable death.

              C.   The Movement Matrix creates rigorous protocols to move patients
                   between institutions safely, and those protocols should be used to
                   resume mental health transfers on a non-emergent basis.

       While the Movement Matrix imposes rigorous measures to manage the risk of
COVID-19 infections due to transfers, they have not led to Defendants’ development of a
means to open their system, even a small amount, to increased transfers for the purpose
of ensuring class members receive adequate mental health treatment.

       Defendants have reported, for example, that they now have strong testing
capabilities: 70% of their PCR tests are returned within 48 hours, and more than 90% are
returned within 72 hours. CDCR’s access to the less reliable, but still effective, rapid-




[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 31 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 5


response tests is a useful supplement to the PCR tests, to reduce the COVID-19 risk
associated with transfers even further.

        Defendants also report having ample PPE supplies, and space set aside to facilitate
quarantining individuals who transfer: They should be able to resume non-emergent
transfers, at least on a measured basis, and to prioritize mental health transfers above
purely administrative transfers. As noted above, Defendants must also develop a more
nuanced approach to transfers to and from closed institutions—for example, closing and
keeping closed all of CHCF based on one to three positive patient tests at any given time
is excessive, in light of the significant resources invested in that facility for the purpose of
providing mental health services. 1 That Defendants have found ways to resume transfers
due to political expediency—and never stopped transferring OMHDs—only underscores
that transfers for the purpose of providing mental health treatment can and should be
accomplished in a safe manner.

II.           Roadmap to Reopening

       We were concerned to learn that the CDCR-CCHCS policy Institutional Road
Map to Reopening was issued on August 14, 2020 without input from Plaintiffs. We
hope that our comments below will have some impact on at least the interpretation and
implementation of the policy, if not lead to appropriate revisions, given that we have been
unable to address this document in depth in Taskforce meetings to date.

        First, the last paragraph under the heading “Phases Defined” states that
“movement between phases may apply to the entire institution or individual facilities
within an institution, at the discretion of the Warden and CEO.” We appreciate that
institutional leadership will have this flexibility, so that both safety and programming can
be maximized. To be clear, however, what is the definition of “facility” in this
paragraph? Does “facility” mean an entire yard (e.g., A Yard or B Yard), or does it mean
down to the housing unit, assuming individual housing units are sufficiently physically
separated from other housing units? We hope not only that the latter is true—that
“facility” can refer to spatial divisions within institutions that are smaller than yard-size,

1
  At least part of the basis for the ongoing wholesale closure of CHCF seems to be the
number of staff-positive COVID-19 cases there. While the Movement Matrix and
Roadmap to Reopening acknowledge to a certain extent staff’s role in the pandemic,
neither adequately accounts for, much less adequately addresses, the reality that due to
their interactions in the community outside the institutions, staff are the most likely
vectors for infecting patients, and therefore causing institutions to close and to remain
closed for extended periods of time.

[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 32 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 6


so long as they can be sufficiently physically separated to maintain safety—and that this
point is emphasized with institutional leadership. Programming and mental health
treatment offerings have been severely limited thus far in the pandemic. Institutional
leadership should understand the message that they are obligated to find ways to provide
these essential offerings to class members wherever safe to do so.

        Second, the memo requires institutional leadership to report daily to the
Department Operations Center both “their current phase, and any plans to move to
different phases in subsequent days.” Please provide reports on institutions’ movement
through the phases at least weekly, so we have an idea of impacts to programming. This
reporting should include any movement between phases that occurs in a subdivision of an
institution, like a yard or housing unit.

        Third, the factors to consider in moving between phases seem to be missing at
least one important element: Because staff members are the main sources of virus
transmission into facilities, each institution should be considering the extent to which
staff are moving between and interacting with patients on different units. This factor is
referenced in the paragraph describing leadership’s decisionmaking, but is not specified
as a factor for moving between phases.

        Fourth, other than the Roadmap’s first and sixth factors—addressing patient case
rates and employee testing and contact tracing—the factors use the words “adequate” or
“inadequate” to describe what protective measures are in place at the institutions. Have
institutional leadership been provided any concrete or enumerated direction as to what
constitutes “adequate” or “inadequate?” As used in the policy, these terms are quite
vague and therefore easily could be misinterpreted or misapplied, or cause confusion that
will yield inconsistent application in the field. If these terms are meant to be interpreted
by reference to another operational policy, such policy should be linked or specifically
referenced in the Roadmap.

        Fifth, while we understand that the Roadmap is intended to be protective of
COVID risk, we are concerned that nearly all the factors used to determine whether an
institution or facility should move from one phase to another mean that an institution or
facility will remain at Phase I for extended periods of time, and may never be able to
move from Phase I effectively. Particularly because of this strong default to Phase I, the
terms under the “General Operation Provisions” and “Health Care Operations”
subheadings must be defined to permit mental health treatment to be provided at all
phases. Specifically, the term “essential and critical health care appointments”—those
allowed at Phase I—must include, for example 1:1 primary clinician contacts; 1:1
psychiatry contacts; SRASHE and Columbia screener interviews; IDTTs; and mental


[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 33 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 7


health treatment groups provided in a socially distanced setting with PPE for all attendees
and staff, as well as the minimal requirements set forth in the April 10 and 17, 2020
policies. Class members must start receiving constitutional levels of mental health
treatment again, with safety precautions in place to manage the risk of COVID-19.
Similarly, “mental health services” that resume during Phase II must be defined.

       Sixth, we appreciate that limited visitation can resume at Phase II. But visitation
behind glass partitions or by video should be safe during Phase I. Please consider safe
options to allow visitation at Phase I, or explain why such measures cannot happen given
the longstanding nature of the pandemic and the outsized effect on the Coleman class.

                                         *   *   *

        As the Court has recently directed, “Defendants shall comply with the
requirements of the Program Guide to the full extent possible consistent with public
health best practices for members of the Coleman class in the circumstances of the
COVID-19 pandemic.” Order, ECF No. 6791 at 4-5 (July 28, 2020); see also id. at 4
(stating that Defendants must work with the Special Master in planning for quarantine
and isolation space “to ensure no further harm results to the delivery of mental health
care to members of the Coleman class”). Notwithstanding obligations in other cases,
Defendants must implement future COVID-19 policies with understanding of and while
accounting for their constitutional obligations to the Coleman class.

                                                          Sincerely,

                                                          ROSEN BIEN
                                                          GALVAN & GRUNFELD LLP

                                                          /s/ Jessica Winter

                                                     By: Jessica Winter

JW:JW
cc:  Adriano Hrvatin
     Elise Thorn
     Tyler Heath
     Damon McClain
     Kyle Lewis
     Lucas Hennes
     Roman Silberfeld


[3604356.4]
        Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 34 of 39
PRIVILEGED AND CONFIDENTIAL
CDCR OLA team
September 10, 2020
Page 8


              Glenn Danas
              Sean Rashkis
              Nina Raddatz
              Christine Ciccotti
              Kristopher Kent
              Coleman Special Master team
              Co-counsel




[3604356.4]
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 35 of 39




                      Exhibit 1
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 36 of 39
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 37 of 39
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 38 of 39
Case 2:90-cv-00520-KJM-DB Document 6850 Filed 09/11/20 Page 39 of 39
